DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 09/16/2021 has been entered. Claim 2 has been cancelled. Claims 1, 8, 9, 15 and 17-20 have been amended. Claims 3-6 remain withdrawn, therefore, claims 1 and 7-20 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion” and “second portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Note: that the above mentioned limitations does not have a reference number in the specification that identifies said limitations in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badowski, US (2019/0234144) in view of Woodward, US (10858848).
In regards to claim 1 Badowski discloses:

Note that annotated drawings are demonstrated on the second assembly for clarity since the back of the first assembly faces away from viewer.

    PNG
    media_image1.png
    576
    636
    media_image1.png
    Greyscale


However, Woodward teaches at least one brace (numerals 56 fig. 1; see annotated drawings of fig. 23A below equivalent to brace of Badowski) including a first ramped surface (see annotated drawings), the first ramped surface including a linear surface (see annotated drawings) having a first portion (see annotated drawings) spaced away from the common plane, a second portion (see annotated drawings) immediately adjacent the common plane, and a transition portion (see annotated drawings) extending between the first portion and the second portion, wherein the transition portion at least partially faces the common plane (where the fillet portion likened to the transition portion indeed faces at least partially the common plane adjacent the second potion in the same manner and analogous to the transition portion 202 of the current invention elected figure 7). Note the proximity of the brace of Woodward to the top hinge bracket which further suggests its use as a brace rather than a rung).

    PNG
    media_image2.png
    416
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    568
    739
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    473
    media_image4.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention it would have been obvious to a person of ordinary skill in the art to substitute the brace design of Badowski with the one taught by Woodward for its sturdy design and slopped surfaces that help prevent the residing of dirt, debris and moisture on the brace. One of 
	In regards to claim 7 Woodward teaches the first ramped surface of the at least one brace extends substantially across an entire length of the at least one brace as it extends between the pair of outer rails (as shown in fig. 1).
	In regards to claim 8 Badowski as modified by Woodward above teaches a second rail assembly (28, 46), the second rail assembly including: a second pair of inner rails (30, 32) and a second pair of outer rails (48, 50), the second pair of inner rails being slidably disposed in an upper portion of second pair of outer rails (as shown in fig. 1), wherein a rear surface of each of the second pair of outer rails lies in a second common plane (see annotated drawings below), a third plurality of rungs (34s) coupled between the second pair of inner rails (fig. 1), a fourth plurality of rungs (52s) coupled between the second pair of outer rails (fig. 1), at least additional one brace extending between and coupled to the second pair of outer rails (see annotated drawings), the at least one additional brace including a second ramped surface (numerals 56 fig. 1; see equivalent to brace of Badowski taught in place of the brace of Badowski in the same manner for the first assembly as detailed in claim 1 above), the second ramped surface having a first portion (see annotated drawings) spaced away from the second common plane and a second portion (see annotated drawings) immediately adjacent the second common plane, and a transition portion (see annotated drawings) extending between the first and second portions of the ramped surface of the at least one additional brace.


    PNG
    media_image1.png
    576
    636
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    568
    739
    media_image3.png
    Greyscale

In regards to claim 9 Badowski discloses a pair of hinges (20, 24) coupling the first rail assembly with the second rail assembly (fig. 1).
In regards to claim 10, examiner takes Official Notice that welds are old and well-known in the art; it would have been obvious to a person of ordinary skill in the art to utilize welding to attach the brace to the pair of outer rails for the predicable function of providing a permanent/durable connection for the brace for a more study and stable structure.  
In regards to claim 11, examiner takes Official Notice that fasteners are old and well-known in the art; it would have been obvious to a person of ordinary skill in the art to utilize fasteners to attach the brace to the pair of outer rails for the predicable function of providing a strong detachable attachment of the brace for ease and convenience of disassembly of the ladder for compact configuration for transport and storage.  
In regards to claim 12 Woodward does not explicitly teach the transition portion forms an angle of between approximately 10 degrees and approximately 45 degrees 
In regards to claim 13 Woodward does not explicitly teach the transition portion forms an angle of between approximately 20 degrees and approximately 35 degrees with the common plane. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the transition portion forms an angle of between approximately 20 degrees and approximately 35 degrees with the common plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 14 Woodward does not explicitly teach the transition portion forms an angle of approximately 40 degrees with the common plane. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the transition portion forms an angle of approximately 40 degrees with the common plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 15 Woodward does not explicitly teach the first portion of the ramped surface is spaced from the common plane a distance of between approximately 
In regards to claim 16 Woodward teaches the at least one brace further includes a second ramped surface (see annotated drawings), the second ramped surface having a first portion (see annotated drawings) spaced away from the common plane and a second portion (see annotated drawings) immediately adjacent the common plane, and a transition portion (see annotated drawings) extending between the first portion and the second portion.

    PNG
    media_image5.png
    504
    578
    media_image5.png
    Greyscale

In regards to claim 17 Woodward teaches a first radiused transition between the first ramped surface and a first adjacent surface and a second radiused transition between the first ramped surface and a second adjacent surface.
	
    PNG
    media_image6.png
    497
    695
    media_image6.png
    Greyscale


In regards to claim 19 Woodward does not explicitly teach the first radiused transition exhibits a radius of approximately and 0.05 inch and the second radiused transition exhibits a radius of approximately 0.1 inch. However, it would have been an obvious matter of design choice to modify the first radiused transition to exhibit a radius of approximately and 0.05 inch and the second radiused transition to exhibit a radius of approximately 0.1 inch, since such a modification would have involved a mere change in the size of the components and provide for a fillet corner to prevent catching on user’s cloth skin and other objects.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
In regards to claim 20 Woodward does not explicitly teach the at least one brace exhibits a thickness of approximately 0.25 inch and a height of between approximately 1 inch and approximately 1.5 inches. However, it would have been an obvious matter of design choice to modify the at least one brace to exhibit a thickness of approximately 0.25 inch and a height of between approximately 1 inch and approximately 1.5 inches, .  

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive because:
Applicant argues “the alleged first portion and second portion are located on the front-facing and rear-facing surfaces of the rung rather than forming portions of a linear surface … Woodward does not have a transition portion that at least partially faces the alleged common plane. The alleged common plane would be coplanar with the surface of the leg 52 contacted by the alleged second portion in the Examiner's annotated figure, as indicated in red in the first annotated figure below. The alleged linear surface faces upward and away from the alleged common plane because the angle between the alleged linear surface and the alleged common plane is obtuse“; examiner respectfully disagrees and presents that prior art Woodward indeed teaches the first ramped surface including a linear surface (see annotated drawings) having a first portion (see annotated drawings) spaced away from the common plane, a second portion (see annotated drawings) immediately adjacent the common plane, and a transition portion (see annotated drawings) extending between the first portion and the second portion, wherein Examiner further clarifies that the claims requires for the transition portion to at least partially face the common plane and not the first ramped surface, hence the fillet corner clarified in figures above illustrated at least a portion of the fillet corner facing the common plane. In addition, examiner also presents that the prior art teachings are analogous to the manner in which the limitations are presented in the current application. Note that the specification does not clarify the first and second portion with reference numbers that identifies them in the drawings. However, having noted that, below is a reproduction of the limitations claimed in elected figure 7. See comparison between current invention and prior art figures below which illustrates the analogous manner in which the prior art is being interpreted. 

    PNG
    media_image7.png
    636
    503
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    428
    605
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    416
    535
    media_image9.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634